                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
MEMORANDUM ENDORSED                                  The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                                                    USDC SDNY
                                                     New York, New York 10007       DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                     April 6, 2020
                                                                                    DATE FILED: 4/6/20


BY ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Louis Bravo, 18 Cr. 283


Dear Judge Woods:

        On March 23, 2020, Your Honor ordered the parties to submit a letter no later than April
6, 2020, which describes the status of the case, as well as the parties’ respective positions on how
to proceed in this matter and the exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161,
et seq.

         On February 7, 2020, the Government provided a Pimentel letter to defense counsel setting
forth its view of the application of the Sentencing Guidelines to Mr. Bravo’s case, and on March
11, 2020, the Government provided Mr. Bravo with a plea agreement. Defense counsel advises
that Mr. Bravo intends to plead guilty, but due to the ongoing health crisis, defense counsel have
not yet been able to comprehensively review the plea agreement with Mr. Bravo.

       Therefore, the parties jointly request an adjournment of the status conference presently
scheduled for April 9, 2020, of approximately 60 days, with leave to contact the Court before the
next scheduled conference to arrange a change of plea proceeding, provided the parties and the
Court determine that such a proceeding can occur remotely.
            The defendant consents to the exclusion of time under the Speedy Trial Act to permit the
    parties to continue to discuss a pretrial disposition. See 18 U.S.C. § 3161(h)(7)(A).

Application granted. The Court will
issue a separate order adjourning the conference         Respectfully submitted,
and excluding time. The Clerk of Court is
directed to terminate the motion pending at Dkt.         GEOFFREY S. BERMAN
No. 24. The parties may inform the Court if
they wish to schedule an earlier change of plea
                                                         United States Attorney
hearing.
SO ORDERED
April 6, 2020                                      By:   _____________________________
                                                         Emily A. Johnson
                                                         Assistant United States Attorney
                                                         (212) 637-2409


    cc:       Jennifer Willis, Esq. (via ECF)
              Tamara Giwa, Esq. (via ECF)
